DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancels claims 5, 7, 12, 13, 17 and 18.

Response to Arguments
3.	Applicant's arguments filed 12/02/22 have been fully considered but they are not persuasive.
	The applicant argues that Hojabri et al. teaches a protocol specific triggering scheme to initiate particular trigger instances based on the received protocol, e.g., based on protocol data or system pattern. By contrast, the claimed features require specifically that "the trigger unit is configured to set the first trigger condition to a protocol data error pattern, and/or wherein the trigger unit is configured to set the at least one second trigger condition to a protocol data error pattern".
	The examiner respectfully disagrees with the applicant’s argument because Hojabri et al. that “several different types of triggers that may be pre-set into the communication link tester 100, or may be set up by a user through, for example, the link interface 140 or attached computer 170 (FIG. 1). …a Pseudo-Random Binary Sequence (PRBS) pattern generator 352, which allow the user to select or generate various PRBS patterns used in bit error rate (BER) analysis.” (see paragraph [0049]) and “The error checker 360 processor can also accept other waveforms to compare the input waveform against for error checking, such as a pattern generator 354 for common pattern types or a custom waveform pattern memory 356. The custom waveform pattern memory 356 allows the user to specify any waveform to use in the error checking or for triggering. The waveforms used in triggering may be digital or analog” (see paragraph [0050]).  The examiner believes that the claimed limitation “the trigger unit is configured to set the first trigger condition to a protocol data error pattern, and/or wherein the trigger unit is configured to set the at least one second trigger condition to a protocol data error pattern" is taught by Hojabri et al. in these paragraphs, [0049] and [0050]).
	
The applicant further argues that even assuming the references of Beck et al. and Hojabri et al. were properly combined based on some teaching or suggestion in the references, and assuming the modifications proposed in the Office Action were justified by additional teachings or suggestions found in the references, even the combination does not render the claimed invention obvious. Specifically, none the references taken alone, or in combination, teaches or suggests the specific claimed features.

The examiner respectfully disagrees with the applicant’s argument because the examiner believes that the claimed limitation “the trigger unit is configured to set the first trigger condition to a protocol data error pattern, and/or wherein the trigger unit is configured to set the at least one second trigger condition to a protocol data error pattern" is taught by Hojabri et al. in paragraphs [0049] and [0050] as explained above.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14, 15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (Patent No. US 6,624,829) (hereinafter Beck) in view of Hojabri et al. (Pub. No. US 2019/0383873) (hereinafter Hojabri).

	As per claims 1 and 20, Beck teaches an input, a trigger unit, and a detector, wherein the input is configured to receive an input signal, wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see col. 3, lines 30-42 and col. 3, line 50 through col. 4, line 10), wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met, wherein the detector is further configured to output the respective detection result regarding the detection of the first trigger condition or the at least one second trigger condition to a display (see col. 10, line 66 through col. 11, line 9), wherein the detector is further configured to output the respective detection result in the form of a trigger event notification (see col. 34, lines 14-27 and col. 54, lines 21-25), and wherein the trigger event notification comprises or makes use of at least one of a textual status display or a graphical status display (see col. 50, line 64 through col. 51, line 3).
	Beck fails to explicitly teach that Triggers in block 364 may also include Protocol Based Triggering (based on a protocol recovered in block 370) and that the trigger unit is configured to set the first trigger condition to a protocol data error pattern, and/or wherein the trigger unit is configured to set the at least one second trigger condition to a protocol data error pattern.
	Hojabri teaches that the trigger block 364 may be set to trigger on an error, in which case the receiver 300 stores the input data after an error has occurred. An error may occur when the data input to the receiver 300 does not match the input data that it was expecting from the pattern generators 352, 254, 356, which is evidence that an error has occurred (see paragraphs [0049]-[0053]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hojabri’s teaching into Beck’s invention because data error pattern would be detected. Therefore, appropriate actions would performed to assure data matching. 
	As per claim 2, Beck further teaches that the measurement device comprises or is a signal analyzer (see abstract and col. 3, lines 38-42).
	As per claim 3, Beck further teaches that the measurement device further comprises a digitizer, wherein the digitizer is configured to digitize the input signal (see col. 5, lines 57-63 and col. 6, lines 23-27).
	As per claims 4, 6 and 8, Beck further teaches that the measurement device further comprises an acquisition memory, wherein the acquisition memory is configured to store the digitized input signal (see col. 6, lines 23-30).
	As per claims 9 and 10, Beck further teaches that the detector is further configured to output the respective detection result to an audio output device (see col. 8, lines 40-46).
	As per claims 11, 14 and 21, Beck further teaches that the input signal comprises protocol data (see col. 44, line 35 through col. 45, line 13).
	As per claims 15 and 22, Beck further teaches that the protocol data pattern comprises at least one of a read burst, a write burst, a preamble, or any combination thereof (see col. 44, line 35 through col. 45, line 13, i.e. bus pattern “FF”, “FX”, “XX”, “FFXX”).
	As per claim 19, Beck further teaches that the textual status display comprises a text field, and/or wherein the graphical status display comprises an icon (see col. 50, line 53 through col. 51, line 39 and Fig. 15A), and/or wherein the trigger event notification comprises or makes use of at least one of audio signals, dialogs, a hardware display or any combination thereof (see col. 8, lines 40-46).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

         Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857